Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0121776 to Hunt in view of U.S. Patent Pub. No. 2005/0119753 to McGahan et al.
As to Claim 15, Hunt discloses an implant (100) adapted for implantation into a surgically created cavity in a spine [0025]. The implant comprises central apertures (internal structure described in [0032]) bordered by twelve erect edges (external sides described in [0035]; twelve sided dodecahedron described in [0037]. The erect edges compres six straight edges and a curved edges such that the aperture extends through a superior (111) planar supporting surface and an inferior (112) planar supporting surface ([0030], Figs. 1-2). Ends of the superior linear planar supporting surface (111) and the inferior linear supporting surface (112), distant from a surgical incision, converge toward each other to create a lordotic angle (Fig 2, [0033, 0042]).
As to Claim 15, Hunt discloses the claimed invention except for wherein the aperture is bordered by edges including a curved edge positioned between straight edges
McGahan discloses a spinal implant (10, Fig. 1) including superior (12) and inferior (14) linear planar supporting surfaces [0060]. An aperture (16) is bordered by edges (20, 24, 26, 28) including a curved edge (32, 34) positioned between straight edges (Fig. 4 and [0064]) in order to provide a central opening that conforms generally to the naturally occurring medullary canal [0060, 0065].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant adapted for implantation into a surgically created cavity in a spine of Hunt with the interior surface modification of McGahan ]) in order to provide a central opening that conforms generally to the medullary canal.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775